Citation Nr: 1807887	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  16-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a right eye disorder.

5.  Entitlement to service connection for a bilateral shoulder disorder.

6.  Entitlement to service connection for a bilateral arm disorder.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for a spleen disorder.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  The Veteran reported service in the Army Reserves from February 1979 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran or his representative submitted additional evidence since the Veteran filed his substantive appeal in May 2016.  Neither the Veteran nor his representative requested in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C. § 7105(e) (Supp. 2014).

The issue of service connection for a left ankle disorder was previously appealed.  The RO granted service connection in an April 2015 rating decision.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disorder was not manifest during service and is not attributable to service.  Arthritis was not manifested in service or within the one-year presumptive period following service.  

2.  A cervical spine disorder was not manifest during service and is not attributable to service.  Arthritis was not manifested in service or within the one-year presumptive period following service.

3.  A right eye disorder was not manifest during service and is not attributable to service.

4.  A bilateral shoulder disorder was not manifest during service and is not attributable to service.

5.  A bilateral forearm disorder was not manifest during service and is not attributable to service.

6.  Cardiomyopathy and cardiac sarcoidosis are due to sarcoidosis manifest in service.

7.  A spleen disorder was not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  A cervical spine disorder was not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  A right eye disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  A bilateral shoulder disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  A bilateral forearm disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  Cardiomyopathy and cardiac sarcoidosis were incurred in peacetime service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

7.  A spleen disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board notes that the Veteran and his representative have raised issues with the adequacy of the examinations provided by VA and VA's failure to provide an examination with regard to some issues.  These issues will be addressed in the respective sections below.  Otherwise, the Veteran and his attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, sarcoidosis and myocarditis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

Service connection is granted if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Active military, naval, or air service includes not only active duty, but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). The presumption of soundness is not applicable to claimants serving on ACDUTRA (or by implication INACDUTRA).  Paulson, 7 Vet. App. at 470; see also Hines v. Principi, 18 Vet.App. 227, 239-40 (2004).  See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010), Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (presumption of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA even if claimant has previously earned appellant status).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  

Analysis

Lumbar and Cervical Spine

The Veteran is seeking service connection for lumbar and cervical spine disorders.  He asserts that these disorders are related to an incident in service in which a truck he was driving fell into a large hole.  This incident took place "a couple of weeks after graduating from Basic Training in Fort Sill, Oklahoma."  See May 2016 VA Form 9; see also January 2015 Statement from Veteran ("just being in the service for a few months").  He reportedly experienced severe upper body, back, neck, arm and shoulder pain from the incident.  Id.  The Veteran also claims that his duties in service and in the Army Reserves, which included physical labor lifting heavy equipment, were hard on his body.  Post service, the Veteran was diagnosed with lumbar degenerative joint disease in May 2016.  He was diagnosed with cervical spine stenosis in June 2013.  Thus, he has established current disorders.

A January 1979 separation examination showed the spine and other musculoskeletal systems were normal.  An October 1982 quadrennial examination for the Army Reserves revealed a normal clinical evaluation of the spine and musculoskeletal systems.  In a report of medical history at the time, the Veteran denied recurrent back pain.  Similar examination results and medical history reports are of record in September 1986, March 1990, and September 1990.

An Army Reserve treatment record for May 1991 shows the Veteran injured his right heel jumping off a truck the prior day.  Localized pain in the calcaneus of the foot was found.  The assessment was plantar fasciitis.

In July 2011 VA treatment, the Veteran reported low back pain for three days, stating it had been on and off for two months.  He also reported neck pain radiating across the shoulders for four days.  A muscle spasm was reportedly the likely diagnosis.  In June 2013, the Veteran was diagnosed with cervical spinal stenosis.

In May 2016 private treatment in which lumbar DJD was diagnosed, the Veteran reported low back pain and with similar incidents of it in the past.  He recalled first having acute lower back pain after injuring himself in the armed services.  Over the prior month he had [illegible] acute episodes.  The pain has become more pronounced over time and began precluding him from performing much of his day to day activities.

Several January 2015 lay statements supporting the Veteran's claim are of record.  The Veteran's Platoon Sergeant stated that the Veteran reported his "back and chest problems" to him.  The Platoon Sergeant said this happened three or four times and that he told the Veteran to go to sick call.  The Platoon Sergeant did not know the outcome.

Next, the Veteran's daughter reports that numerous times, the Veteran had pain and discomfort after coming home from military service.  She stated that the older he got, the more the pain progressed.

Finally, the Veteran's son stated that during the 1990's until the present, the Veteran experienced mainly back and neck pains after his reserve duties over the weekend.

Based on a review of the record, the Board finds that service connection for a cervical spine and lumbar spine disorder is not warranted.  In that regard, there is no competent and credible indication that the Veteran's current spine disorders are related to the truck accident in service.  Moreover, there is no competent and credible indication that the current disorders were due to disease or injury that occurred in the line of duty or aggravated in the line of duty.

The evidence of record shows no report of medical treatment for the truck accident that occurred in the Veteran's period of active duty.  His separation examination and quadrennial examinations for the Army Reserves, which were subsequent to the truck accident, showed a normal clinical evaluation of his spine.  This shows that, while the Veteran may have sustained an injury (acknowledging the Veteran's lay statements) during a period of service, this injury did not cause disability.  

The Board acknowledges the lay statements of record indicating that the Veteran's periods of reserve training left him sore with muscle aches.  Similarly, the Board notes the Veteran's lay evidence that he performed significant physical labor in service and in the reserves, implying that this caused his current disabilities.  While the Board acknowledges these statements and their credibility, these statements are not competent evidence that the soreness experienced after each weekend or two-week drill were more than acute soreness or stiffness.  Nor are they evidence that service, including reserve service, and the physical labor performed therein are related to the current disorders.  Even though the Veteran is competent to provide opinions on some medical issues, the particular issue of whether his current spine back disabilities are the result of the truck accident he sustained and the physical labor her performed falls outside the realm of his common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining the etiology of the Veteran's spine disabilities requires medical inquiry into multiple potential causes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, his lay opinions are not competent evidence.  Similar reasoning exists for the lay statements from the Veteran's daughter, son, and Platoon Sergeant.

VA has not afforded the Veteran a medical examination relating to his claims of service connection for these disorders.  The Board finds that comprehensive examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  For the reasons described above, there is no competent indication that the disability or symptoms reported in service may be associated with the Veteran's service or with another service-connected disability.

In fact, a May 2016 private treatment record reports the Veteran's lumbar back pain in the Army as "acute."  The July 2011 VA treatment records show symptoms were present for two to three days and were the result of a muscle spasm.  This evidence and the October 2013 evidence of diagnosis of cervical spine stenosis is highly probative and shows that these spine disabilities did not have their onset until many years after the Veteran's release from both active duty and reserve service.
      
In considering this claim, the Board finds that the written records of physical examinations and reports of medical history are more credible and of greater probative weight than the Veteran's assertions that he had back pain since his truck accident and other instances in service.  The written records are not subject to the effects of time, like memory is.

Finally, the Board notes that arthritis was not "noted" during service.  Furthermore, there is no credible evidence that the Veteran had characteristic manifestations of the chronic disease process during service or within one year of separation. 

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for cervical and lumbar spine disabilities.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Right Eye

The Veteran is seeking service connection for a right eye disorder.  In his May 2016 substantive appeal, the Veteran claims he started having right eye problems after being injured in service when a tree branch struck him in the eye.  The problems are blurred vision, itching and soreness in the eye.  He asserts he was not claiming sarcoidosis in the right eye.  See May 2016 VA Form 9.  The Veteran's representative asserts that the examination for the Veteran's right eye did not address all of his issues and instead focused on one specific issue, i.e. sarcoidosis.  See November 2017 Appellate Brief.

The evidence shows that, in a January 1977 eye examination in service, the Veteran failed a military driver's license eye test in the right eye.  He was diagnosed with myopic astigmatism.  The January 1979 separation examination was normal, except subnormal vision was noted.

An October 1982 quadrennial reserves examination showed the eyes were normal on clinical evaluation, but noted the presence of heavy [illegible] bulbar conjunctival melanosis in both eyes, and that the glasses had been prescribed.  At that time, the Veteran denied eye trouble in a report of medical history.  In a September 1986 report of medical history, the Veteran denied eye trouble.  A report of medical history at that time revealed a normal clinical evaluation of the eyes.  In a March 1990 report of medical examination, the clinical evaluation of the eyes was normal.  In a September 1990 report of medical history, the Veteran again denied eye trouble.

An August 2011 VA examination showed a cataract in each eye.  The examiner found the cataracts were not related to service, reasoning that they were not present in service.  The examiner noted the Veteran's history of being hit in the right eye with a tree branch resulting in a corneal abrasion which resolved.  No generalized symptoms were reported.  Sarcoidosis was noted in the Veteran's history.

An April 2016 private medical assessment found meibomian gland disease of the right eye and that the Veteran was "likely getting recurrent chalazion, but hard to tell given no bump today."

Astigmatism is an error of refraction of the eye.  Dorland's Illustrated Medical Dictionary, 168 (32nd ed. 2012).  VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9.  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303 (c), 4.9; see also VAOPGCPREC 82-90.

Based on a review of the evidence, the Board finds that service connection for a right eye disorder is not warranted.  The Veteran's claim of being hit with a tree branch in the eye being tied to right eye vision problems is refuted by the August 2011 VA examination, which considered the Veteran's claim that he was hit by a tree branch in the eye.  After a clinical examination of the eye, the examiner found that the only disorder present were cataracts.  The examiner's conclusion that the tree branch corneal abrasion resolved, and the implied conclusion that the injury is not related to the current cataracts, is well-supported by the evidence.  Reason dictates that if the tree branch caused the Veteran's right eye cataract, he would only have cataracts in that eye.  Yet, cataracts were found in both eyes.  Moreover, examinations through 1990 were normal for the eyes, except for refractive errors.

With respect to the contentions of the Veteran and his representative that the August 2011 VA examiner did not address all of his issues, the Board disagrees.  The report of examination shows the examiner considered the Veteran's contention that he was hit in the eye with a tree branch.  The report also shows that the examiner considered the Veteran's sarcoidosis.  After an appropriate physical examination of the eye, the examiner found that the only disorder present was cataracts.  The Veteran had not claimed cataracts, and yet, the examiner found them independently.  Accordingly, the Board finds the examination is adequate.

Next, the Board finds that there is no indication that the refractive error of the right eye is due to superimposed disease or injury.  The refractive error was discovered as early as 1977, and was due to astigmatism.  It was accompanied by a normal clinical evaluation.  This evidence suggests the refractive error was not due to the corneal abrasion or sarcoidosis.  Thus, the evidence does not establish that the refractive error of the eye in this case meets the requirements for service connection.

In considering this claim, the Board finds the medical records and service treatment records to have greater probative weight than the Veteran's lay statements regarding the presence of his symptoms in service.  The service treatment records are written documents recorded at the time of the treatment or examination.  In contrast, the Veteran's lay statements associated with his claim have been made many years following service, including reserve service. 

The Boards also finds that the melanosis discovered in service, by its definition, is unrelated to any eye disability.  Bulbar melanosis is defined as excessive pigmentation in the eye.  See Dorland's, p. 1125.  Excessive pigmentation relates to the color of the eye, which reason indicates is not a disease or disability.

With respect to the meibomian gland disease discovered in 2016, the Board finds this disease is not within the scope of the claim.  A meibomian gland disease is an eyelid cyst disease.  See Dorland, p. 1123 (Meibomian), 1872 (tarsus).  The Veteran does not contend this is the disorder for which he claims service connection.  The Board finds such a claim would be suspect because the disorder was not discovered until years after he submitted his claim and it had been pending.  Moreover the Veteran reported so such symptoms in the August 2011 VA examination.  Accordingly, meibomian gland disease is not considered on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for an eye disorder.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Forearms and Shoulders

The Veteran seeks service connection for pain in the arms and shoulders.  He relates that the onset of his symptoms was the truck accident referenced in the above analysis of the spinal disorders.  

The Veteran has not been diagnosed with any current disorder of the forearm and shoulders.  The evidence of a current disability consists of the lay statements of the Veteran and his daughter of chronic pain the Veteran experienced after his military service.  The Board notes that the lay statements of the Veteran's son and Platoon Sergeant are limited to neck and back pain, not shoulder or forearm pain. 

Evidence of a current disorder also includes a July 2011 VA treatment record showing the Veteran was seen for four days of neck pain, which radiated across the shoulders.  Musculoskeletal pain was found.  A June 2013 cervical spine X-ray was ordered on a report of left arm pain and numbness.  It was upon this X-ray that cervical spinal stenosis was discovered.  Subsequently, a May 2016 private treatment record showed periodic acute episodes of bilateral upper extremity pain associated with neck pain.  
	
With respect to in-service incurrences or injuries, the evidence consists of the Veteran's lay statements associated with his claim for compensation about the truck accident shortly after basic training.  His lay statements also include assertions of physical exertion and labor, and that his duties in service and in the reserves were hard on his body.

Service treatment records and reserve service medical records show normal upper extremities.  See January 1979 separation examination; see also October 1982, September 1986 and March 1990 quadrennial examinations.  In October 1982, September 1986, and September 1990 quadrennial reports of medical history, the Veteran denied swollen or painful joints, painful or "trick" shoulder or elbow, arthritis, rheumatism or bursitis, and neuritis.

Based on a review of the record, the Board finds that service connection for a disorder of the upper extremities is not warranted.  In that regard, the preponderance of the evidence is against a current disorder of the shoulders or forearms (i.e. upper extremities) other than pain related to his cervical spine disorder.  Furthermore, the evidence of such pain does not show persistence or recurrence within the appeal period.  The Veteran's lay statements that he has a shoulder and forearm disability are too vague to have any more than minimal probative value.  The Board weighs the medical treatment records within the appeal period more heavily than it does the Veteran's lay statements for that reason.  The medical treatment records, as explained earlier, relate shoulder and arm pain and numbness to cervical spinal stenosis.  They also indicate that the pain had been present for four days on one occasion and was "acute" on another occasion.  Thus, the Board concludes that there were no persistent or recurrent symptoms of a disability.

The lay statements of the Veteran's daughter are vague as to the location of the pain and discomfort.  Thus, they are afforded negligible probative weight with respect to establishing disabilities of the upper extremities.
  
Even assuming there are current disabilities of the upper extremities, there is no competent and credible indication that the disorders are related to the truck accident in service, which the Veteran claims is the onset of his pain symptoms.  Moreover, there is no competent and credible indication that the current disorders were due to disease or injury that occurred in the line of duty or was aggravated in the line of duty.

The evidence of record shows no report of medical treatment for the truck accident that occurred in the Veteran's period of active duty.  His separation examination and quadrennial examinations for the Army Reserves, which were subsequent to the truck accident, showed a normal clinical evaluation of his upper extremities.  This shows that, while the Veteran may have sustained an injury (acknowledging the Veteran's lay statements) during the period of active service, this injury did not cause disability.  

As discussed above in the spinal disabilities analysis, the Board acknowledges the lay statements of record indicating that the Veteran's periods of reserve training left him sore with muscle aches.  Similarly, the Board notes the Veteran's lay evidence that he performed significant physical labor in service and in the reserves, implying that this caused his current disabilities.  While the Board acknowledges these statements and their credibility, these statements are not competent evidence that the soreness experienced after each weekend or two-week drill were more than acute soreness or stiffness.  Nor are they evidence that service, including reserve service, and the physical labor performed therein are related to the current disorders.  Even though the Veteran is competent to provide opinions on some medical issues, the particular issue of whether any current upper extremity pain is the result of the truck accident he sustained and the physical labor he performed in service falls outside the realm of his common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining the etiology of the Veteran's upper extremity pain and/or numbness requires medical inquiry into multiple potential causes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, his lay opinions are not competent evidence.  Similar reasoning exists for the lay statements from the Veteran's daughter, son, and Platoon Sergeant.

VA has not afforded the Veteran a comprehensive medical examination relating to his claims of service connection for these disorders.  The Board finds that comprehensive examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. At 79; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  For the reasons described above, there is no competent indication that the disability or symptoms reported in service may be associated with the Veteran's service or with another service-connected disability, and there is no credible evidence of persistent and recurrent symptoms of a disability, including pain.

Finally, the Board finds that the written records of physical examinations and reports of medical history are more credible and of greater probative weight than the Veteran's assertions that he had upper extremity pain since his truck accident and other incidents in service.  The written records are not subject to erosion over time, like memory is.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for upper extremity disabilities.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Heart

The Veteran claims service connection for cardiomyopathy and sarcoid myocarditis.  The Board notes that the Veteran is service connected for pulmonary sarcoidosis.  Sarcoidosis is a chronic disease that benefits from a presumption of service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  By virtue of the Veteran's service connection for sarcoidosis, the presence of the disease in service is established.  Under the chronic disease presumption, he simply needs to establish current sarcoidosis in the heart for the presumption to attach.  See id.

On this record, in a January 2012 VA heart examination, no cardiac disorder was found.  However, in May 2016 and November 2016, the Veteran's private physician stated that the Veteran was being treated for cardiomyopathy and sarcoid myocarditis, most likely due to cardiac sarcoidosis.  It was noted that the Veteran had a biventricular implantable cardiac defibrillator (BIV/ICD) implanted.  In a September 2017 private treatment record, it was reported that the left ventricle cavity size is severely dilated and that overall left ventricular systolic function is severely depressed.  

On this evidence, the Board finds that a current disorder of the heart related to sarcoidosis has been established.  Therefore, the sarcoidosis chronic disease presumption attaches and service connection for cardiomyopathy due to cardiac sarcoidosis is warranted.

Spleen

The Veteran claims service connection for a spleen disorder.  The Board considers whether sarcoidosis or other spleen disorders are present within the appeal period.

On this record, an October 1982 quadrennial physical examination for the reserves showed splenomegaly, i.e. enlarged spleen.  It was noted that the spleen was approximately 4 centimeters below the right costal margin (RCM), and it was non-tender and anodular.  This condition was not noted on subsequent quadrennial examinations.  
As for a current disorder, the evidence shows that a January 2012 VA examination revealed no spleen disorder upon laboratory testing and physical examination.  No splenomegaly was found.  A June 2013 ultrasound of the abdomen showed no acute disease.

The Veteran asserts that when he returned to Baltimore, "Church Holmes Hospital" diagnosed him with sarcoidosis of the spleen.  The Veteran reported that he attempted to get records from Church Holmes Hospital, but it had closed.

Based on a review of the record, the Board finds that service connection for a spleen disorder, including sarcoidosis of the spleen, is not warranted.  The evidence fails to establish that the Veteran has a current spleen disorder.  In that regard, the affirmative evidence of the January 2012 VA examination and the June 2013 abdominal ultrasound are highly probative.  These records show a normal spleen.  They carry greater probative weight than the Veteran's lay assertions that he has a current spleen disorder.  The medical records are based on clinical evaluations by medical professionals.  The Veteran is not shown to have medical training, knowledge, or experience that would enable the Board to weigh his statements to such a degree that they would trigger the benefit of the doubt rule.

The Board acknowledges the Veteran's statements that Church Holmes Hospital diagnosed the Veteran with sarcoidosis of the spleen.  The Veteran is competent to report a diagnosis by a medical provider.  Nonetheless, the Board finds that the medical records in evidence outweigh the credibility and the probative value of the Veteran's report of diagnosis.  Most significantly, the closure of Church Holmes Hospital indicates it was long enough ago as to be outside of the appeal period, which began no earlier than May 2011.  Thus, even assuming Church Holmes Hospital discovered sarcoidosis in the spleen, there does not appear to be a current spleen disorder.

The Board notes the Veteran contends that the January 2012 VA examination was inadequate because the examiner was adversarial.  The Veteran's representative claims the examiner did not conduct an exhaustive examination for the condition claimed.  The Board finds that the examination was adequate.  The duty of VA is to conduct an adequate examination, not an exhaustive examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner reviewed the Veteran's medical history, conducted laboratory testing, and performed a physical examination.  The examination report was written on a standard VA form.  Thus, there is no indication of inadequacy.  Furthermore, the Board does not find there to be sufficient credible evidence that the alleged attitude of the examiner affected the examiner's medical judgment or reporting of the objective examination results.  Accordingly, the examination is not inadequate on the basis asserted by the Veteran and his representative.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran has a current spleen disorder.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2016); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right eye disorder is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral forearm disorder is denied.

Service connection for cardiomyopathy and cardiac sarcoidosis is granted.

Service connection for a spleen disorder is denied.
REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim of service connection for a right ankle disorder.  See 38 C.F.R. § 19.9 (2016).  Specifically, the Veteran claims he injured his ankle while walking through the woods, presumably in service.  He also contends that running in the military for years gave him ankle problems.

May 1991 reserve service treatment records show a right heel sprain from jumping off a truck.  A January 2012 VA examination reported no current disorder, however, the Veteran likely was not evaluated for the right ankle.  The RO's request for examination included only a request about the left ankle.

Subsequently, an April 2013 private medical assessment diagnosed bilateral ankle pain.  The treatment record from that assessment showed the Veteran had been seen in August 2012 during which time he reported previous injuries to his ankles, including the injury while walking through the woods.  The examiner opined that current ankle pain may have been exacerbated by previous injuries to the ankles.

This record, therefore, contains evidence that the Veteran had in-service injuries, namely, an injury jumping off a truck, and his report of injuring the right ankle while walking through the woods, presumably in service or in the reserves.  There is also medical evidence indicating that the Veteran has a current disability, namely a diagnosis of bilateral ankle pain.  See April 2013 private medical assessment.  There is an indication, through the April 2013 treatment record, of a possible link to service, namely that his previous injuries exacerbated the current symptoms.  However, there is insufficient competent medical evidence on which to decide the claim.  Thus, a VA examination is required.  See McLendon, 20 Vet. App. At 79.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate medical professional and obtain medical opinions as to the following:

a.  Whether it is at least as likely as not that the Veteran has had a current right ankle disability at any time during the pendency of the June 2011 claim.

b.  For any disorder identified, whether it is at least as likely as not that the disorder is related to service, including to his reserve service, which ended in March 2000.  Please consider the Veteran's theory that running in the military caused the ankle disorder.

c.  For any disorder identified, whether it is at least as likely as not that the disorder is aggravated by service, including his reserve service, which ended in March 2000.  Please consider the Veteran's theory that running in the military aggravated the ankle disorder.

A rationale should be provided for all opinions.

2.  Conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, including the development of dates of active duty for training and inactive duty for training.

3.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


